Exhibit 10.1

AMENDED AND RESTATED PROMISSORY NOTE

$7,500,000

February 28, 2019

 

This Amended and Restated Promissory Note ("Restated Note") is entered into by
and between FreshRealm, LLC, a Delaware limited liability company, with offices
at 476 East Main Street, Ventura, California 93001 (“Borrower”) and Calavo
Growers, Inc., with offices at 1141-A Cummings Road, Santa Paula, CA 93060
(“Lender”), to amend in their entirety the following promissory notes entered
into by Borrower and Lender.  The promissory notes executed by FreshRealm are as
follows:

Promissory Note dated December 21, 2018 ("First Note Effective Date") in the
original principal amount of One Million Dollars ($1,000,000) ("First Note").

Promissory Note dated January 8, 2019 ("Second Note Effective Date") in the
original principal amount of One Million Dollars ($1,000,000) ("Second Note").

Promissory Note dated January 18, 2019 ("Third Note Effective Date") in the
original principal amount of Five Hundred Thousand Dollars ($500,000) ("Third
Note").

Promissory Note dated January 24, 2019 ("Fourth Note Effective Date") in the
original principal amount of Three Million Dollars ($3,000,000) ("Fourth Note").

Promissory Note dated January 29, 2019 ("Fifth Note Effective Date") in the
original principal amount of Two Million Dollars ($2,000,000) ("Fifth Note").

Collectively, the First Note, Second Note, Third Note, Fourth Note, and Fifth
Note are referred to as the "Existing Promissory Notes".

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Calavo and Fresh Realm hereby agree that the Existing
Promissory Notes are cancelled and replaced in their entirety by this Restated
Note.

For value received, Borrower promises to pay to the order of Lender, at such
place as the holder hereof may hereafter from time to time designate in writing,
the principal sum of Seven Million, Five Hundred Thousand Million Dollars
($7,500,000), together with interest as specified below, upon the terms and
conditions set forth herein.

INTEREST.

Interest in the amount of ten percent (10%) per annum is due and payable not
later than the Final Maturity Date, as defined below, on each of the Existing
Promissory Notes, in each case calculated from the Effective Date of such
Existing Promissory Note as stated above through the date immediately prior to
the date of this Restated Note (the “Accrued Interest Date").







--------------------------------------------------------------------------------

 



 

In addition to interest payable on each of the Existing Promissory Notes from
the Accrued Interest Date through the date hereof (the "Accrued Interest
Amount"), interest shall accrue under this Restated Note on the principal
balance of this Restated Note from the date hereof (the "Interest Commencement
Date") until this Restated Note is fully paid at the rate of ten percent (10%)
per annum or such higher rate as may be determined pursuant to this Restated
Note. The Accrued Interest Amount plus accrued but unpaid interest payable under
this Restated Note shall be due and payable on October 31, 2019  (the "Final
Maturity Date"), subject to the extension option described below. In addition,
upon the occurrence of any event of the type specified in the “Default”
paragraph below and thereafter until each such event has been cured or waived to
the written satisfaction of Lender, the outstanding principal balance of this
Restated Note shall bear interest at an annual rate equal to the sum of (i) the
interest rate otherwise in effect with respect to such outstanding principal,
and (ii) 400 basis points (4.00%) per annum, or such lower rate as is the
highest rate allowable by law (it being understood that the accrual of interest
at the rate set forth in this sentence shall not be deemed a waiver or excuse of
any such event).

PAYMENT OF PRINCIPAL AND INTEREST.

Borrower may prepay this Restated Note, in whole or in part, at any time without
prepayment penalty or premium.

The entire remaining principal balance of this Restated Note, plus the Accrued
Interest Amount and the accrued but unpaid interest payable under this Restated
Note shall be due and payable and paid in full on the Final Maturity Date;
provided, however, that at its sole and absolute discretion, Lender may elect to
extend the Final Maturity Date in writing until November 1, 2020, with interest
continuing to accrue at the rate described above.

APPLICATION OF PAYMENTS.

All payments hereunder shall be first applied to the Accrued Interest Amount and
then to accrued interest payable under this Restated Note, and the remainder, if
any, shall be applied to the principal balance of this Restated Note.

DEFAULT.

If Borrower fails to make any payment when due in accordance with the terms of
this Restated Note; or if Borrower breaches any other provision of this Restated
Note or any related document; or if a garnishment, summons or a writ of
attachment is issued against or served upon Lender for the attachment of any
property of Borrower or any indebtedness owing to Borrower; or if Borrower is or
becomes insolvent (however defined), is dissolved or liquidated or goes out of
business; then the holder hereof may, at such holder’s option, by notice in
writing to Borrower declare this Restated Note to be immediately due and
payable, whereupon the principal balance of this Restated Note and all interest
thereon shall be immediately due and payable without further notice or demand.

The principal balance of this Restated Note and all interest thereon, plus the
Accrued Interest Amount, shall become automatically due and payable without
notice or demand if a petition is filed by or against Borrower under the United
States Bankruptcy Code.





2

--------------------------------------------------------------------------------

 



 

ADDITIONAL COVENANTS.

Without Lender’s prior written consent, Borrower shall not, and shall not permit
any wholly-owned subsidiary of Borrower to, (i) incur any indebtedness or other
obligation (except (A) the indebtedness evidenced by this Restated Note and (B)
trade payables arising in the ordinary course of business), (ii) grant any lien
or security interest on any of its property, (iii) sell all or any substantial
part of its assets, or (iv) merge or consolidate with any other entity.

In addition, Borrower shall not pay any dividend or other amount on account of
any equity interest of Borrower, including any dividend or distribution in
respect thereof or any payment in purchase, redemption, retirement or other
acquisition thereof.

COLLECTION COSTS.

Borrower shall pay all costs of collection, including reasonable attorneys’ fees
and legal expenses, if this Restated Note is not paid when due, whether or not
legal proceedings are commenced.

GOVERNING LAW.

This Restated Note shall be construed under the internal law of the State of
California and any applicable federal laws.  Time is of the essence in the
payment of this Restated Note.

UNCONDITIONAL OBLIGATION.

All payments under this Restated Note shall be made without setoff, counterclaim
or deduction of any kind including, without limitation, for any applicable
taxes.  Any amount owing by Borrower to Lender shall not be reduced in any way
by any outstanding obligations of Lender to Borrower, whether such obligations
are monetary or otherwise.

NOTICES.

All notices, requests, demands and other communications provided for hereunder
shall be in writing and, if to Borrower, mailed or delivered to it, addressed to
it at the address specified on page one of this Restated Note, or if to Lender,
mailed or delivered to it, addressed to the address of Lender specified on page
one of this Restated Note; or, in each case, at such other address as may
hereafter be designated by the applicable party in a notice to the other party
complying with this paragraph.  All notices, statements, requests, demands and
other communications provided for hereunder shall be sent by US Mail, registered
or certified mail, or reputable overnight delivery service, with postage
prepaid, and shall be deemed to be given or made when received or when delivery
is not accepted.

BINDING EFFECT.

The execution, delivery and performance of this Restated Note has been duly
authorized by all requisite company actions of Borrower.  This Restated Note
shall be binding upon Borrower and its successors, assigns and legal
representatives, and shall inure to the benefit of Lender and its heirs, legal
representatives, successors, endorsees and assigns.





3

--------------------------------------------------------------------------------

 



 

AMENDMENTS.

Any amendment hereof must be in writing and signed by the party against whom
enforcement is sought.  Unenforceability of any provision hereof shall not
affect the enforceability of any other provision.  A photographic or other
reproduction of this Restated Note may be made by Lender, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

NO WAIVER.

No acceptance of one or more late or partial payments, or delay or omission on
the part of any holder hereof in exercising any right or remedy hereunder, shall
operate as a waiver of any right or remedy under this Restated Note.  A waiver
on any one occasion shall not be construed as a waiver of any right or remedy on
any future occasion.

WAIVERS.

All makers, endorsers, sureties and accommodation parties hereby waive
presentment, dishonor, notice of dishonor and protest, and consent to any and
all extensions, renewals, substitutions and alterations of any of the terms of
this Restated Note and any other documents related hereto and to the release of
or failure by Lender to exercise any rights against any party liable for or any
property securing payment thereof.

JURY TRIAL; JURISDICTION.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF, BASED ON OR PERTAINING TO THIS RESTATED NOTE OR ANY OTHER RELATED
DOCUMENT. FOR BORROWER AND ITS PROPERTY, BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF CALIFORNIA SITTING IN VENTURA COUNTY AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA (AND ANY APPELLATE COURT FROM SUCH
COURTS) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS RESTATED
NOTE. BORROWER HEREBY WAIVES ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

COUNTERPARTS.

This Restated Note may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

[Signature page follows]





4

--------------------------------------------------------------------------------

 



 

 

 

 

BORROWER:

 

 

 

FRESH REALM, LLC

 

 

 

 

 

 

 

By:

/s/: Michael R Lippold

 

Michael R. Lippold

 

Chief Executive Officer

 

 

 

LENDER:

 

 

 

CALAVO GROWERS, INC.

 

 

 

 

 

 

By:

/s/: Lee Cole

 

Lee Cole

 

Chief Executive Officer

 

 

5

--------------------------------------------------------------------------------